Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 03, 2015

The Court of Appeals hereby passes the following order

A15D0531. BARBARA LYNN HENDERSON v. EMROE-DAIGLE ENTERPRISES, LLC
    et al. .


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

15SC0096




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 03, 2015.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.